The state of Connecticut filed a plea in abatement for the reason that the process is against the sovereign state of Connecticut or persons acting in their official capacity as officers of the state of Connecticut.
Stephenson, Connecticut Civil Procedure § 36(d), (e) and (f), pages 78 and 79, states that the rule in the United States is that the state cannot be made a garnishee. While no statute exists in Connecticut, it would be safe to assume that the rule obtains here in the absence of statutes authorizing procedures to allow the state to be garnishee.
   The plea in abatement is sustained.